DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Patent No. 8,497,177 B1) 
	With respect to claim 1, Chang discloses a semiconductor device structure, comprising: 	a fin structure [410] protruding above a substrate [210]; 	a semiconductive capping layer [420] wrapping around three sides of a channel region [320] of the fin structure; 	an oxide layer [520] wrapping around three sides of the semiconductive capping layer, wherein a thickness of a top portion of the semiconductive capping layer is less than a thickness of a top portion of the oxide layer (See Column 5, lines 20-25); and 	a gate structure wrapping around three sides of the oxide layer (see Column 5, lines 14-34).
	With respect to claim 2, Chang discloses wherein the semiconductive capping layer and the fin structure are formed of a same material (see Column 4, lines 4-19 and line 48-53).
	With respect to claim 3, Chang discloses wherein the semiconductive capping layer (SiGe) and the fin structure are formed of different materials (See Column 3, lines 60-66 and Column 4, lines 48-53).
	With respect to claim 5, Chang discloses wherein the gate structure comprises: a gate dielectric layer over the oxide layer; and a gate electrode over the gate dielectric layer (See Column 5, lines 13-34).
	With respect to claim 6, Chang discloses wherein the gate dielectric layer is in contact with the oxide layer (See Column 5, lines 13-34).
	With respect to claim 7, Chang discloses wherein the gate dielectric layer is spaced apart from the semiconductive capping layer (See Column 5, lines 13-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent No. 8,497,177 B1) in view of Lee et al. (U.S. Patent No. 6,768,158 B2; hereinafter Lee).
	With respect to claim 4, Chang fails to disclose wherein the thickness of the top portion of the oxide layer is greater than a thickness of a sidewall portion of the oxide layer.	In the same field of endeavor, Lee teaches wherein the thickness of the top portion of the oxide layer [42] is greater than a thickness of a sidewall portion of the oxide layer (see Lee Column 5, lines 15-26). 	The implementation of a variable thickness of a dielectric layer as taught by Lee allows for better control of the resistivity of the dielectric oxide layer (see Lee Column 6, lines 16-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 8, Chang discloses a semiconductor device structure, comprising: 	a silicon fin [320] and a silicon germanium (SiGe) fin [320] over a substrate [210]; 	a shallow trench isolation (STI) region [230] between the silicon fin and the SiGe fin; 	a dielectric layer [520] over the silicon fin and the SiGe fin, and 	a gate structure [MG] over the dielectric layer (See Column 5, lines 13-34).
	Chang fails to disclose wherein the dielectric layer comprises a first thick portion directly above the silicon fin, a second thick portion directly above the SiGe fin, and a thin portion extending from the first thick portion, along a top surface of the STI region, to the second thick portion, and the first and second thick portions are thicker than the thin portion	The same field of endeavor, Lee teaches the dielectric layer [42] comprises a first thick portion directly above the silicon fin, a second thick portion directly above the SiGe fin, and a thin portion extending from the first thick portion, along a top surface of the STI region, to the second thick portion, and the first and second thick portions are thicker than the thin portion (see Figure 4c-4d). 
	The implementation of a variable thickness of a dielectric layer as taught by Lee allows for better control of the resistivity of the dielectric oxide layer (see Lee Column 6, lines 16-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 9, the combination of Chang and Lee discloses wherein the substrate comprises a fin portion contacting a bottom end of the SiGe fin (See Chang Figure 7).
	With respect to claim 10, the combination of Chang and Lee discloses wherein the dielectric layer is in contact with SiGe fin and spaced apart from the fin portion of the substrate (See Chang Figure 7).
	With respect to claim 11, the combination of Chang and Lee discloses a semiconductive capping layer [420] between the dielectric layer and the SiGe fin (see Chang Figure 7).
	With respect to claim 12, the combination of Chang and Lee discloses wherein the semiconductive capping layer comprises a top portion under the first thick portion of the dielectric layer and a sidewall portion on a sidewall of the SiGe fin, and the top portion of the semiconductive capping layer is thicker than the sidewall portion of the semiconductive capping layer (See Chang Figure 7)
	With respect to claim 13, the combination of Chang and Lee discloses wherein the first thick portion of the dielectric layer is thicker than the top portion of the semiconductive capping layer (See Lee Figure 4c)
	With respect to claim 14, the combination of Chang and Lee discloses wherein the thin portion of the dielectric layer is in contact with the STI region (See Chang Figure 7 and Lee Figure 4c).
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent No. 8,497,177 B1) in view of Jacob et al. (U.S. Publication No. 2015/0123166 A1 in view of Jacob) and Lee et al. (U.S. Patent No. 6,768,158 B2; hereinafter Lee)
	With respect to claim 15, Chang discloses a semiconductor device structure, comprising: 	a silicon germanium (SiGe) fin [320] protruding above a substrate [210]; 	an oxide layer [520] wrapping around three sides of the silicon layer; and 	a gate structure [HK/MG] wrapping around three sides of the oxide layer (See Column 5, lines 13-34).
	Chang fails to disclose a silicon layer wrapping around three sides of the SiGe fin, wherein the silicon layer is thicker on a top surface of the SiGe fin than on sidewalls of the SiGe fin;
	In the same field of endeavor, Jacob teaches disclose a silicon layer [109] wrapping around three sides of the SiGe fin (See Figure 4 and ¶[0041]). 	Lee teaches wherein a barrier layer [42] is thicker on a top surface of the SiGe fin than on sidewalls of the SiGe fin (see Figure 4c-4d). 
	The implementation of a diffusion blocking layer as taught by Jacob prevents out-diffusion of the materials in the substrate fin (see ¶[0041]). The implementation of a variable thickness of a dielectric layer as taught by Lee allows for better control of the resistivity of the dielectric oxide layer (see Lee Column 6, lines 16-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 16, the combination of Chang, Jacob and Lee discloses wherein the oxide layer is thicker over the top surface of the SiGe fin than over the sidewalls of the SiGe fin (see Lee Figure 4C-4D).
	With respect to claim 17, the combination of Chang, Jacob and Lee discloses wherein the oxide layer has a maximal thickness greater than a maximal thickness of the silicon layer (See Lee Figure 4C-4D)
	With respect to claim 18, the combination of Chang, Jacob and Lee discloses wherein the gate structure comprises: a gate dielectric layer [HK] over the oxide layer; and a gate electrode [MG] over the gate dielectric layer (See Chang Column 5, lines 13-34).
	With respect to claim 19, the combination of Chang, Jacob and Lee discloses wherein a portion of the oxide layer over the top surface of the SiGe fin is thicker than the gate dielectric layer.
	With respect to claim 20, the combination of Chang, Jacob and Lee discloses wherein the gate dielectric layer is separated from the silicon layer by the oxide layer (See Chang Column 5, lines 13-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu (U.S. Patent No. 8,089,117 B2) discloses a FinFET with variable thickness liners
Cheng et al. (U.S. Publication No. 2010/0019358 A1) discloses a FinFET
Chou et al. (U.S. Publication No. 2015/0162438 A1) discloses a FinFET
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818